Citation Nr: 1232765	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-01 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an effective date prior to October 2, 2003, for a compensable rating for service-connected fracture, right tibia and fibula, and fracture, left femur, based on a claim of clear and unmistakable error in a November 1986 rating decision.

2.  Entitlement to service connection for a cervical spine disability. 

3.   Entitlement to an increased rating for service-connected degenerative joint disease, lumbar spine, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to November 1983. 

This case comes to the Board of Veterans' Appeals  (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

Jurisdiction over the Veteran's claims file has been transferred to the RO in Chicago, Illinois.

In April 2011, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to service connection for a cervical spine disability, and entitlement to an increased rating for service-connected degenerative joint disease, lumbar spine, currently evaluated as 20 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In an unappealed November 1986 rating decision, the RO granted service connection for fracture, right tibia and fibula, and fracture, left femur; each disability was assigned a separate noncompensable (0 percent) rating.   

2.  The RO's November 1986 decision was not based on CUE as it represented a reasonable application of the known facts to the law then in existence; the factual evidence and competent medical opinion of record did not show that the Veteran's fracture, right tibia and fibula, or fracture, left femur, warranted a compensable rating. 


CONCLUSION OF LAW

The RO's November 1986 rating decision, which granted service connection for fracture, right tibia and fibula, and fracture, left femur, with each disability assigned a separate noncompensable rating, was not clearly and unmistakably erroneous; that unappealed rating action is final.  38 U.S.C.A. §§ 5107, 7105; 38 C.F.R. §§ 3.104, 3.105(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Clear and Unmistakable Error

In a rating decision, dated in November 1986, the RO granted service connection for fracture, right tibia and fibula, and fracture, left femur; each disability was assigned a separate noncompensable (0 percent) rating.  Both disabilities were determined to be residuals of an inservice motor vehicle accident.  There was no appeal, and the RO's November 1986 decision became final.  See 38 U.S.C.A. § 7105(c) (West 1988). 

In March 2004, the RO increased the Veteran's rating for his fracture, right tibia and fibula, to 10 percent, and increased the Veteran's rating for his fractured left femur to 20 percent.  In each case, the RO assigned an effective date of October 2, 2003.  

The Veteran contends that the RO committed CUE when it assigned no more than a noncompensable rating for each leg when it granted service connection for fracture, right tibia and fibula, and fracture, left femur, in the November 1986 rating decision.  The Veteran argues that he was not afforded a proper VA examination in association with his claim.  He asserts that he was merely asked to walk about 20 feet and back during his examination.  See Veteran's statement, received in May 2006. 

The United States Court of Appeals for Veterans Claims ("Court") has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-14.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993). 

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination: (1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

A determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of CUE, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were incorrectly applied.  Daniels v. Gober, 10 Vet. App. 474 (1997). 

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law and, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Allegations that previous adjudications had improperly weighed and evaluated the evidence also can never rise to the stringent definition of CUE.  Fugo, 6 Vet. App. at 43-44. 

Under the laws administered by VA, disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262, a 10 percent rating is warranted for tibia and fibula, impairment of: Malunion of: With slight knee or ankle disability.  38 C.F.R. § 4.71a, DC 5262 (1986).

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (1986). 

The evidence of record at the time of the November 1986 rating decision consisted of the Veteran's service treatment reports, and a post-service September 1986 VA examination report. 

The Veteran's service treatment reports include a "statement of medical examination and duty status" (DA Form 2173), which showed that in January 1983, the Veteran was involved in a motor vehicle accident when a car in which he was a passenger.  The service treatment reports showed that he sustained a fracture of the right tibia and left femur, with surgery and insertion of hardware in the right leg.  He underwent physical therapy, and was noted to have a shortening of the left leg, and to be recommended for a 1/4-inch lift.  There was also a notation of a referral for a ?-inch shoe build-up.  An October 1983 report noted that he had a full range of motion in his knees and hips, and decreased motion at the right ankle due to immobilization, and that the only significant finding was that he had a shortened left leg.  The Veteran's separation examination report, dated in October 1983, showed that he was noted to have an atrophied right calf, with multiple small scars at the anterior tibia.  An X-ray report noted a 2.1 centimeter difference in length between the left and the right femur (right longer than left), and no significant difference between the left and the right tibias.  An associated "report of medical history" showed that the Veteran indicated that he was in good health, but that his legs ached due to his fractures.  He was noted to have knee and ankle swelling and aching, with a leg (femur) length discrepancy, and to need a heel lift.  A history of a shattered tibia and fibula/broken femur was noted, and the report indicated that he met retention standards.  

A September 1986 VA examination report showed that the examiner stated that the Veteran's records had been reviewed.  It was noted that during service he had sustained fractures to the left femur and right tibia and fibula that had been treated with traction.  The Veteran complained of right lower extremity swelling, especially upon prolonged standing.  He also complained of leg stiffness during damp weather.  He reported left femur pain and swelling, and difficulty sleeping due to those symptoms.  He stated that he occasionally took salicylates for pain.  On examination, gait and station were within normal limits.  The left femur was prominent upon standing, and the left leg measured 3/4-inch greater in diameter than the right leg.  Examination of the heels did not reveal evidence of either lower extremity being favored over the other, as heel-wear was equal bilaterally.  In the region of the upper tibia and ankle area there were parallel, depressed, slightly adherent scars corresponding to the sites of traction.  There was mild tenderness to deep palpation in that area.  The range of motion in the hip, knees, and ankle joints of the left lower extremity were within normal limits.  The right lower extremity had a trace of edema with evidence of multiple parallel incision sites corresponding to the site of skeletal pin traction, extending the entire length of the lower extremity, and these scars were depressed, with loss of underlying tissue, and were slightly adherent.  Over the anterior surface of the tibia a 21/2 -inch surgical incision was also noted.  Multiple scar areas were present on the posterior aspect of the leg that were somewhat depressed and slightly adherent to underlying tissue.  The right ankle measured ?-inch greater in diameter than the left.  Range of motion at the ankle, knee, and hip of the right lower extremity was within normal limits.  There was no evidence of neurovascular insufficiency.  Sensory and motor systems were intact.  An X-ray report noted an old fracture of the right femoral shaft and a fracture of the tibia and fibula.  The diagnosis was residuals, auto accident (1983) with fracture of left femur and right tibia and fibula, treated with skeletal traction, with sequelae, moderately symptomatic.  

In an August 1986 "report of accidental injury" (VA Form 21-4176), the Veteran stated that he was a passenger in a car with an intoxicated driver, and that the car hit some ice on a road while going about 40 miles per hour, and slid into a ditch and hit a tree.  He stated he was in the back of the car sleeping and that "everything  came back onto my legs and I was pin[ned] for 2 hours."  

In its November 1986 decision, the RO summarized the findings in the September 1986 VA examination report, and assigned separate noncompensable ratings for the Veteran's right and left leg disabilities.  

The Board finds that there was no CUE in the November 1986 rating decision.  As an initial matter, the Board notes that in January 1984, the Veteran first filed a claim for service connection for leg injuries.  However, he failed to report for a scheduled examination, and in July 1984, the RO therefore determined that the claim was abandoned.  See 38 C.F.R. § 3.158 (1986).  Under such circumstances, should the right to benefits be finally established, compensation shall commence not earlier than the date of filing the new claim.  Id.  

In July 1986, the Veteran filed a new claim, and in November 1986, the RO granted the claims for service connection for right and left leg disabilities, with each disability assigned a noncompensable rating.  At the time of the RO's November 1986 rating decision, the Veteran's service treatment reports showed that he had sustained bilateral leg fractures in a motor vehicle accident January 1983, with treatment that included skeletal traction, and surgery.  By October 1983, he was noted to have a full range of motion in his knees and hips, and decreased motion at the right ankle due to immobilization.  He was noted to have a shortened left leg. Upon separation from service, he reported swelling and aching.  An X-ray report noted a 2.1 centimeter difference in length between the left and the right femur (right longer than left), and no significant difference between the left and the right tibias.  The only post-service medical evidence was the September 1986 VA examination report, which was dated over 21/2 years after separation from service.  This report showed that the Veteran complained of some pain and swelling.  His symptoms were noted to be moderately symptomatic.  However, there was no evidence of a malunion of the tibia and fibula.  The ranges of motion at the bilateral ankles, knees, and hips, were all within normal limits.  There was no evidence of neurovascular insufficiency.  Sensory and motor systems were intact.  Gait and station were within normal limits.  There was no evidence that either lower extremity was being favored over the other.  

Given this evidence, the Board finds that the RO applied the correct statutory and regulatory provisions to the correct and relevant facts.  There is no basis to find that it was unreasonable for the RO to have determined that the Veteran's disabilities were not productive of symptoms warranting a compensable rating under DC 5262.  Based on the foregoing, there is no evidence of an "undebatable" error, which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id.  Rather, a review of the evidence, and the applicable statutory and regulatory provisions, clearly demonstrates that there was no failure by that RO to apply the correct statutory and regulatory provisions to the correct and relevant facts.  The appellant's claim that the November 1986 rating decision was clearly and unmistakably erroneous must therefore be denied.  38 C.F.R. § 3.105(a). 

The Board has considered that some service treatment reports, dated in 1983, were received from the Veteran in July 2010.  It does not appear that these records were reviewed by the RO in its November 1986 decision.  Any failure to consider these records may constitute CUE, if such failure affected the outcome of the claim.  VAOPGCPREC 12-95, 60 Fed. Reg. 43186  (1995) (". . . an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually before the AOJ, may constitute clear and unmistakable error . . ."). 

These submitted reports are hospital reports which provide greater detail than was previously available on the nature of the Veteran's treatment after his motor vehicle accident.  However, these reports were apparently submitted in association with the Veteran's claim for an acquired psychiatric disability.  They are dated at over 21/2 years prior to the September 1986 VA examination report, which was the most recent evidence of record at the time of the RO's decision.  None of this evidence contains any relevant findings pertinent to DC 5262.  This evidence would have only been relevant in a discussion of medical history, as opposed to the current state of impairment.  Consequently, even if the Board were to assume that the "correct facts," as they were known at that time were not before the RO in November 1986, this would not constitute error in the RO's adjudication, as this unconsidered evidence would not have manifestly changed the outcome when it was made.  In such cases, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  The Board further notes that although this evidence has not been reviewed by the RO, and is not accompanied by a waiver of RO review, given the foregoing, this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c) (2011), and a remand for RO consideration is not required.   

In reaching this decision, the Board has considered the Veteran's arguments.  To the extent that the Veteran has asserted that he was merely requested to walk about 20 feet and return during his September 1986 VA examination, this is not supported by the examination findings, which indicate that the examiner inter alia examined the Veteran's ranges of motion in his joints, his motor and sensory systems, and his scars.  In any event, the Veteran has not identified any specific finding or conclusion in the November 1986 rating decision which was undebatably erroneous.  The arguments put forth are essentially a mere difference of opinion in the outcome of the adjudication, and a disagreement as to how facts were weighed and evaluated.  This does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen; Fugo.  The record does not reveal any kind of error of fact or law in the November 1986 rating decision that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Thus, the criteria for a finding of CUE have not been met and the Veteran's motion to revise or reverse the November 1986 rating decision must be denied. 

As a final matter, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  In April 2006, the Veteran was sent a VCAA notification letter.  However, and in any event, the issue on appeal is whether the RO's November 1986 decision was CUE.  The VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 12-2001, at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed"). 




ORDER

The November 1986 rating decision was not clearly and unmistakably erroneous in assigning noncompensable ratings for the Veteran's service-connected fracture, right tibia and fibula, and fracture, left femur; the appeal is denied. 


REMAND

With regard to the claim for service connection for a cervical spine disability, the Veteran has argued that he has this disability as a result of his January 1983 inservice motor vehicle accident, or, in the alternative, that it was caused or aggravated by service-connected disability.  See Veteran's appeal (VA Form 9), received in December 2009.  

In July 2006, the Veteran was afforded a VA examination of his cervical spine.  The examiner concluded that the Veteran's diagnosis was cervical spondylosis, and that although the Veteran had a leg-length discrepancy, that neither a leg length discrepancy nor a lumbar spine condition will cause a cervical spine condition.  An August 2006 "report of contact: (VA Form 119), indicated that the examiner reported that the Veteran's cervical degenerative arthritis was less likely as not related to the Veteran's lumbar spine condition.  

The Board has determined that the nexus opinion is inadequate to adjudicate the claim.  The theory of both direct and secondary service connection has been raised, however, the opinion failed to address the theory of direct service connection.  Therefore, another examination is warranted.  Schroeder v. West, 212 F. 3d 1265, 1271 (Fed. Cir. 2000).  

Accordingly, on remand, the Veteran should be scheduled for another examination of his cervical spine, to include an etiological opinion as to whether the Veteran has a cervical spine disorder that has been caused  by his service, or caused or aggravated by any of his service-connected disabilities. 

With regard to the claim for an increased rating for service-connected lumbar spine disability, the Veteran has argued that his most recent VA examination was inadequate.  A review of this examination report, dated in October 2006, shows that it is almost six years old, and that the Veteran appears to assert that he has worsening symptomatolgy.  Accordingly, on remand, the Veteran should be scheduled for another examination of his lumbar spine. 
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95, 60 Fed. Reg. 43186 (1995).  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all VA and private health care providers who have treated him for cervical spine, or lumbar spine, symptoms after 2009 (i.e., after the most recent VA reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  Should any such treatment be identified, after securing any necessary releases, the RO should attempt to obtain these records. 

2.  After the development in the first paragraph of this remand has been completed, the Veteran should be scheduled for an examination of his cervical spine, in order to ascertain the nature and etiology of his cervical spine disorder.  The claims folder and a copy of this REMAND should be reviewed by the examiner, and the examiner must annotate the examination report that the claims file was in fact made available for review in conjunction with the examination. 

The examiner must be provided with a list of the Veteran's service-connected disabilities.

a) The examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed cervical spine disorder was caused by the Veteran's service. 

b) If, and only if, the examiner determines that the Veteran's cervical spine disorder was not caused by the Veteran's service, the examiner should state whether it is at least as likely as not (i.e., a likelihood of 50 percent or greater) that any diagnosed cervical spine disorder was caused by, or aggravated by, the Veteran's service-connected disabilities. 

c) If the examiner cannot express any part of the requested opinions, the examiner should explain the reasons therefor. 

d)  "Aggravation" is defined as a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

e) The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After the development in the first paragraph of this remand has been completed, schedule the Veteran for a VA examination to ascertain the current severity of his service-connected lumbar spine disability.  The claims files must be made available to the examiner for a review of the Veteran's pertinent medical history, and the examiner should indicate that the Veteran's C-file has been reviewed in association with the examination.  Any necessary diagnostic testing and evaluation should be performed.  All clinical manifestations of his shoulder disability, including symptoms and resulting complications, and range of motion studies expressed in degrees, should be provided. 

The examiner should state whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the shoulder is used repeatedly.  All limitation of function must be identified. 

4.  Adjudicate the issues on appeal.  If any of the determinations remains unfavorable to the Veteran, issue a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue(s).  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


